DETAILED ACTION
1.	 Claims 1-21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 11, and 21 are objected to because of the following informalities:  
	The claims similarly recite “storing the one or more masked change logs in a pre-buffer configured to store a set of masked change logs;” There is not clear if the masked change logs in the set are referring to the one or more masked change logs or if they are new introduce/received masked change logs. For purpose of this examination to the maintain consistent and clarity the masked change logs are logs from the one or more masked change logs.
	Appropriate correction is required.

	Claims 4, and 14 are objected to because of the following informalities: 
	The claims similarly recite “CDC” understood and consider to correspond to changed data capture (CDC), the acronym has to be spelled out or defined to make the claim clear before its use.  
	Appropriate correction is required.

	Claims 9, and 19 are objected to because of the following informalities: 
	The claims similarly recite “JDBC” understood and consider to correspond to Java Database Connectivity (JDBC), the acronym has to be spelled out or defined to make the claim clear before its use.  
	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
4.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, and 20 are rejected under 35 U.S.C. § 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims similarly recite “… a predetermined masking algorithm …  the predetermined masking algorithm …” It is noted that the independent claims 1, and 11 which are the claims the depended 10, and 20 claims depend therefrom also recite “a predetermined masking algorithm”. It is unclear if the predetermined masking algorithm recited in claims 10, and 20 are referring to the predetermined masking algorithm of claims 1, and 11 or if it is referring to the he predetermined masking algorithm recited in the claims 10, and 20 preambles. For this reason, the claims are renders indefinite.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-2, 4-8, 11-12, 14-18, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Schrock et al. (US 20160224797 A1) in view of Zha et al. (US 20150248422 A1) in further view of Ebrahimi et al. (US 20100205189 A1).

	As per claim 1, Schrock teaches a method for maintaining a masked replica database of a source database, comprising (Schrock, figs. 1-2A-C, Abstract, par. [0002], Methods of creating a virtual database (VDB) read different point-in-time copies of a source database. The corresponding un-privileged VDB is a VDB with non-public information masked or scrambled. Where the VDB is interpreted as the maintained masked replica database of the source database):
	masking the one or more change logs using a predetermined masking algorithm to generate one or more masked change logs (Schrock, fig. 2C, par. [0044], “The database storage system 100 performs the masking operation by applying a function to mask the sensitive data of the VDB created and replacing the sensitive data with the masked data.” Wherein the function to mask the sensitive data of the VDB is interpreted as the predetermined masking algorithm. The masked data created is interpreted as the generate one or more masked change logs); 
	storing the one or more masked change logs in a pre-buffer configured to store a set of masked change logs (Schrock, fig. 2C, par. [0042]-[0044], “The database storage system 100 creates secure snapshots 260a and 260b by masking 270, 275 sensitive data stored in the database blocks of the un-secure snapshots 250a and 250b.” Wherein the secure snapshots 260a is interpreted as the pre-buffer. The secure snapshots 260a is configure to store the mask database blocks 240c, and 240d.The database blocks are interpreted as the set of masked change logs. The creation of the secure snapshots is inherent to store the one or more masked change logs); 
	responsive to a determination that the set of masked change logs stored in the pre-buffer corresponds to a complete transaction (Schrock, fig. 6, par. [0074], “The database storage system 100 processes database blocks of the secure virtual database being created. The database storage system 100 either allocates a new database block or identifies an existing database block (for example, an existing database block of a previously created snapshot) to reuse for the secure virtual database V′ being created. If an input database block does not include sensitive data, the database storage system 100 determines that the input database block does not have to be masked.” Wherein the determines that the input database block does not have to be masked is interpreted as the responsive to a determination that the set of masked change logs stored in the pre-buffer corresponds to the complete transaction. The previously created snapshot is a secure snapshot which herein is interpreted as the pre-buffer. Because the input database block does not have to be masked it is inherent this is a complete transaction): 
	determining whether any conflicts exist between any of the set of masked change logs stored in the pre-buffer and one or more masked change logs stored in a main buffer (Schrock, figs. 6-7, par. [0077]-[0079], compare a database blocks B1 with a masked database block B2. Where the database blocks B1 is interpreted to be the one or more masked change logs stored in the main buffer. The B1 is stored in the VDB V, and the masked database block B2 is interpreted as the set of masked change logs stored in the pre-buffer. If there is a match reuse previously created masked database, see fig. 6:650. If not, there is a conflict and a new masked data of the input database block as new block is created see fig. 6:660); 
	responsive to determining that a conflict exists between any of the set of masked change logs stored in the pre-buffer and the one or more masked change logs stored in the main buffer (Schrock, figs. 6-7, par. [0080]-[0081], “The database block sharing module 350 identifies 720 the difference (referred to as delta) comprising portions of masked version of data of B1 that are different from B2.” See fig. 7:765. Where a mismatch/conflict between the B1 and B2 is determined), 
	applying the one or more masked change logs stored in the main buffer to the masked replica database (Schrock, par. [0083], “applies the difference to the in-memory representation of the database block B.” Wherein the applies the difference to the in-memory representation of the database block B is interpreted as the applying the one or more masked change logs stored in the main buffer to the masked replica database);
However, it is noted that the prior art of Schrock does not explicitly teach “receiving one or more change logs, each corresponding to a respective update made to data of the source database;”
On the other hand, in the same field of endeavor, Zha teaches receiving one or more change logs, each corresponding to a respective update made to data of the source database (Zha, fig. 3:320, par. [0098], [0108], “The load operation is performed periodically to obtain the changes to the database on an ongoing basis. The load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time.” Wherein the load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time is interpreted as the receiving one or more change logs, each corresponding to a respective update made to data of the source database. Where the transaction logs are interpreted as the one or more change logs);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases into Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to allowing a second VDB to view data unchanged by a write operation by maintain an original database block that was copied remains associated with the second VDB (Zha par. [0008]). 
However, it is noted that the combination of the prior arts of Schrock and Zha do not explicitly teach “flushing the main buffer; moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer;”
	On the other hand, in the same field of endeavor, Ebrahimi teaches flushing the main buffer (Ebrahimi, fig. 3, par. [0033], [0062], “Processing component 310 may then delete the staging table and/or the dynamic tables.” Wherein delete the staging table is interpreted as the flushing the main buffer); 
	moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer (Ebrahimi, fig. 9, par. [0068]-[0069], “The masked sensitive data elements may be stored back in their respective places within the staging table.” Wherein The masked sensitive data elements may be stored back in their respective places within the staging table is interpreted as the moving the set of masked change logs corresponding to the complete transaction from the pre-buffer to the main buffer. Fig. 9 illustrated a complete transaction/operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, and Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to ensure that sensitive data is replaced with realistic but not real data (Ebrahimi par. [0002]). 
As per claim 2, Schrock teaches further comprising applying the one or more masked change logs stored in the main buffer to the masked replica database and flushing the main buffer responsive to a determination that the main buffer is storing at least a threshold number of masked change logs (Schrock, par. [0072], [0081], “determines that the amount of storage required to represent the differences between the database blocks 520 and 510 is not less than the threshold value T, the database block sharing module 350 determines that the data of the database block 520 is stored as a new database block.” Wherein the threshold value T is interpreted as the threshold number of masked change logs).

As per claim 4, Schrock teaches wherein the one or more change logs comprise CDC data (Schrock, par. [0034], “The request 150 is sent periodically and the source database system 110 responds by sending information representing changes of data stored in the source database since the last response 160 sent by the source database system 110” Wherein the changes of data stored in the source database is interpreted as the one or more change logs comprise CDC data).

	As per claim 5, Zha teaches wherein each change log comprises a sequence number indicating a transaction that the change log is a part of (Zha, par. [0068]-[0069], “a log sequence number that specifies the order in which database blocks are updated in the database in the production database system 110.” Where the log sequence number is interpreted as the sequence number indicating the transaction that the change log is the part of), and 
	further comprising determining that the set of masked change logs stored in pre-buffer corresponds to a complete transaction responsive to receiving a new change log having a different sequence comparison in comparison to the set of the masked change logs stored in the pre-buffer (Zha, fig. 10, par. [0068]-[0069], “Zha, par. [0068]-[0069], “the log sequence number in the metadata of the database block may indicate that even though the production system library 385 sent 430 the database block along with the data stream, the database block was never updated since the last reply 430 received from the production system library 385.” Wherein the log sequence number is inherent to be log of a complete transaction responsive to receiving a new change log having a different sequence comparison in comparison to the set of the masked change logs stored in the pre-buffer herein).

As per claim 6, Zha teaches further comprising determining that the set of masked change logs stored in pre-buffer corresponds to a complete transaction responsive to receiving a new change log explicitly indicating a transaction commit event (Zha, fig. 7, par. [0077]-[0079], “the database storage system 100 creates a new log file each time it determines to close the log file to which data is currently being written to start writing to a different log file.” Where the new log file is interpreted as the new change log explicitly indicating a transaction commit event. Where the close the log is interpreted as the explicitly indicating a transaction commit event).

As per claim 7, Schrock teaches wherein the one or more change logs each correspond to one of an update, an insert, or a delete (Schrock, par. [0044], [0056], “the database storage system 100 may execute an SQL (structured query language) update statement that replaces the sensitive data values with masked data values obtained by applying a masking function to the sensitive data values.” Where the update statement that replaces the sensitive data values with masked data values is inherent to generated one or more change logs).

As per claim 8, Schrock teaches further comprising provisioning at least one virtual database (VDB) from the masked replica database (Schrock, fig. 1, par. [0032], “virtual database systems”).  

	As per claim 11, Schrock teaches a computer readable non-transitory storage medium, storing instructions that when executed by a computer processor cause the computer processor to perform steps comprising (Schrock, par. [0092], “a machine-readable medium” Where the machine-readable medium is storing instructions which can be executed by a computer processor):
	masking the one or more change logs using a predetermined masking algorithm to generate one or more masked change logs (Schrock, fig. 2C, par. [0044], “The database storage system 100 performs the masking operation by applying a function to mask the sensitive data of the VDB created and replacing the sensitive data with the masked data.” Wherein the function to mask the sensitive data of the VDB is interpreted as the predetermined masking algorithm. The masked data created is interpreted as the generate one or more masked change logs); 
	storing the one or more masked change logs in a pre-buffer configured to store a set of masked change logs (Schrock, fig. 2C, par. [0042]-[0044], “The database storage system 100 creates secure snapshots 260a and 260b by masking 270, 275 sensitive data stored in the database blocks of the un-secure snapshots 250a and 250b.” Wherein the secure snapshots 260a is interpreted as the pre-buffer. The secure snapshots 260a is configure to store the mask database blocks 240c, and 240d.The database blocks are interpreted as the set of masked change logs. The creation of the secure snapshots is inherent to store the one or more masked change logs); 
	responsive to a determination that the set of masked change logs stored in the pre- buffer corresponds to a complete transaction (Schrock, fig. 6, par. [0074], “The database storage system 100 processes database blocks of the secure virtual database being created. The database storage system 100 either allocates a new database block or identifies an existing database block (for example, an existing database block of a previously created snapshot) to reuse for the secure virtual database V′ being created. If an input database block does not include sensitive data, the database storage system 100 determines that the input database block does not have to be masked.” Wherein the determines that the input database block does not have to be masked is interpreted as the responsive to a determination that the set of masked change logs stored in the pre-buffer corresponds to the complete transaction. The previously created snapshot is a secure snapshot which herein is interpreted as the pre-buffer. Because the input database block does not have to be masked it is inherent this is a complete transaction): 
	determining whether any conflicts exist between any of the set of masked change logs stored in the pre-buffer and one or more masked change logs stored in a main buffer (Schrock, figs. 6-7, par. [0077]-[0079], compare a database blocks B1 with a masked database block B2. Where the database blocks B1 is interpreted to be the one or more masked change logs stored in the main buffer. The B1 is stored in the VDB V, and the masked database block B2 is interpreted as the set of masked change logs stored in the pre-buffer. If there is a match reuse previously created masked database, see fig. 6:650. If not, there is a conflict and a new masked data of the input database block as new block is created see fig. 6:660); 
	responsive to determining that a conflict exists between any of the set of masked change logs stored in the pre-buffer and the one or more masked change logs stored in the main buffer (Schrock, figs. 6-7, par. [0080]-[0081], “The database block sharing module 350 identifies 720 the difference (referred to as delta) comprising portions of masked version of data of B1 that are different from B2.” See fig. 7:765. Where a mismatch/conflict between the B1 and B2 is determined), 
	applying the one or more masked change logs stored in the main buffer to the masked replica database (Schrock, par. [0083], “applies the difference to the in-memory representation of the database block B.” Wherein the applies the difference to the in-memory representation of the database block B is interpreted as the applying the one or more masked change logs stored in the main buffer to the masked replica database);
However, it is noted that the prior art of Schrock does not explicitly teach “receiving one or more change logs, each corresponding to a respective update made to data of the source database;”
On the other hand, in the same field of endeavor, Zha teaches receiving one or more change logs, each corresponding to a respective update made to data of the source database (Zha, fig. 3:320, par. [0098], [0108], “The load operation is performed periodically to obtain the changes to the database on an ongoing basis. The load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time.” Wherein the load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time is interpreted as the receiving one or more change logs, each corresponding to a respective update made to data of the source database. Where the transaction logs are interpreted as the one or more change logs);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases into Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to allowing a second VDB to view data unchanged by a write operation by maintain an original database block that was copied remains associated with the second VDB (Zha par. [0008]). 
However, it is noted that the combination of the prior arts of Schrock and Zha do not explicitly teach “flushing the main buffer; moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer.”
	On the other hand, in the same field of endeavor, Ebrahimi teaches flushing the main buffer (Ebrahimi, fig. 3, par. [0033], [0062], “Processing component 310 may then delete the staging table and/or the dynamic tables.” Wherein delete the staging table is interpreted as the flushing the main buffer); 
	moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer (Ebrahimi, fig. 9, par. [0068]-[0069], “The masked sensitive data elements may be stored back in their respective places within the staging table.” Wherein The masked sensitive data elements may be stored back in their respective places within the staging table is interpreted as the moving the set of masked change logs corresponding to the complete transaction from the pre-buffer to the main buffer. Fig. 9 illustrated a complete transaction/operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, and Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to ensure that sensitive data is replaced with realistic but not real data (Ebrahimi par. [0002]). 

As per claim 12, Schrock teaches further storing instructions for applying the one or more masked change logs stored in the main 3527586-40791/USbuffer to the masked replica database and flushing the main buffer responsive to a determination that the main buffer is storing at least a threshold number of masked change logs (Schrock, par. [0072], [0081], “determines that the amount of storage required to represent the differences between the database blocks 520 and 510 is not less than the threshold value T, the database block sharing module 350 determines that the data of the database block 520 is stored as a new database block.” Wherein the threshold value T is interpreted as the threshold number of masked change logs).

As per claim 14, Schrock teaches wherein the one or more change logs comprise CDC data (Schrock, par. [0034], “The request 150 is sent periodically and the source database system 110 responds by sending information representing changes of data stored in the source database since the last response 160 sent by the source database system 110” Wherein the changes of data stored in the source database is interpreted as the one or more change logs comprise CDC data).

	As per claim 15, Zha teaches wherein each change log comprises a sequence number indicating a transaction that the change log is a part of (Zha, par. [0068]-[0069], “a log sequence number that specifies the order in which database blocks are updated in the database in the production database system 110.” Where the log sequence number is interpreted as the sequence number indicating the transaction that the change log is the part of), and 
	further storing instructions for determining that the set of masked change logs stored in the pre-buffer corresponds to a complete transaction responsive to receiving a new change log having a different sequence comparison in comparison to the set of the masked change logs stored in the pre-buffer (Zha, fig. 10, par. [0068]-[0069], “Zha, par. [0068]-[0069], “the log sequence number in the metadata of the database block may indicate that even though the production system library 385 sent 430 the database block along with the data stream, the database block was never updated since the last reply 430 received from the production system library 385.” Wherein the log sequence number is inherent to be log of a complete transaction responsive to receiving a new change log having a different sequence comparison in comparison to the set of the masked change logs stored in the pre-buffer herein).

	As per claim 16, Zha teaches further storing instructions for determining that the set of masked change logs stored in pre-buffer 3627586-40791/UScorresponds to a complete transaction responsive to receiving a new change log explicitly indicating a transaction commit event (Zha, fig. 7, par. [0077]-[0079], “the database storage system 100 creates a new log file each time it determines to close the log file to which data is currently being written to start writing to a different log file.” Where the new log file is interpreted as the new change log explicitly indicating a transaction commit event. Where the close the log is interpreted as the explicitly indicating a transaction commit event).

	As per claim 17, Schrock teaches wherein the one or more change logs each correspond to one of an update, an insert, or a delete (Schrock, par. [0044], [0056], “the database storage system 100 may execute an SQL (structured query language) update statement that replaces the sensitive data values with masked data values obtained by applying a masking function to the sensitive data values.” Where the update statement that replaces the sensitive data values with masked data values is inherent to generated one or more change logs).

	As per claim 18, Schrock teaches further storing instructions for provisioning at least one virtual database (VDB) from the masked replica database (Schrock, fig. 1, par. [0032], “virtual database systems”).  

	As per claim 21, Schrock teaches a computer system comprising (Schrock, par. [0092], “one or more computer systems (e.g., a standalone, client or server computer system)”): 
	a computer processor (Schrock, par. [0092], “one or more hardware modules of a computer system (e.g., a processor or a group of processors)”); and 
	non-transitory computer-readable storage medium storing instructions for executing by the computer processor, the instructions for (Schrock, par. [0092], “a machine-readable medium” Where the machine-readable medium is storing instructions which can be executed by a computer processor): 
	masking the one or more change logs using a predetermined masking algorithm to generate one or more masked change logs (Schrock, fig. 2C, par. [0044], “The database storage system 100 performs the masking operation by applying a function to mask the sensitive data of the VDB created and replacing the sensitive data with the masked data.” Wherein the function to mask the sensitive data of the VDB is interpreted as the predetermined masking algorithm. The masked data created is interpreted as the generate one or more masked change logs); 
	storing the one or more masked change logs in a pre-buffer configured to store a set of masked change logs (Schrock, fig. 2C, par. [0042]-[0044], “The database storage system 100 creates secure snapshots 260a and 260b by masking 270, 275 sensitive data stored in the database blocks of the un-secure snapshots 250a and 250b.” Wherein the secure snapshots 260a is interpreted as the pre-buffer. The secure snapshots 260a is configure to store the mask database blocks 240c, and 240d.The database blocks are interpreted as the set of masked change logs. The creation of the secure snapshots is inherent to store the one or more masked change logs); 
	responsive to a determination that the set of masked change logs stored in the pre-buffer corresponds to a complete transaction (Schrock, fig. 6, par. [0074], “The database storage system 100 processes database blocks of the secure virtual database being created. The database storage system 100 either allocates a new database block or identifies an existing database block (for example, an existing database block of a previously created snapshot) to reuse for the secure virtual database V′ being created. If an input database block does not include sensitive data, the database storage system 100 determines that the input database block does not have to be masked.” Wherein the determines that the input database block does not have to be masked is interpreted as the responsive to a determination that the set of masked change logs stored in the pre-buffer corresponds to the complete transaction. The previously created snapshot is a secure snapshot which herein is interpreted as the pre-buffer. Because the input database block does not have to be masked it is inherent this is a complete transaction): 
	determining whether any conflicts exist between any of the set of masked change logs stored in the pre-buffer and one or more masked change logs stored in a main buffer (Schrock, figs. 6-7, par. [0077]-[0079], compare a database blocks B1 with a masked database block B2. Where the database blocks B1 is interpreted to be the one or more masked change logs stored in the main buffer. The B1 is stored in the VDB V, and the masked database block B2 is interpreted as the set of masked change logs stored in the pre-buffer. If there is a match reuse previously created masked database, see fig. 6:650. If not, there is a conflict and a new masked data of the input database block as new block is created see fig. 6:660); 
	responsive to determining that a conflict exists between any of the set of masked change logs stored in the pre-buffer and the one or more masked change logs stored in the main buffer (Schrock, figs. 6-7, par. [0080]-[0081], “The database block sharing module 350 identifies 720 the difference (referred to as delta) comprising portions of masked version of data of B1 that are different from B2.” See fig. 7:765. Where a mismatch/conflict between the B1 and B2 is determined), 
	applying the one or more masked change logs stored in the main buffer to the masked replica database (Schrock, par. [0083], “applies the difference to the in-memory representation of the database block B.” Wherein the applies the difference to the in-memory representation of the database block B is interpreted as the applying the one or more masked change logs stored in the main buffer to the masked replica database); 
However, it is noted that the prior art of Schrock does not explicitly teach “receiving one or more change logs, each corresponding to a respective update made to data of the source database;”
On the other hand, in the same field of endeavor, Zha teaches receiving one or more change logs, each corresponding to a respective update made to data of the source database (Zha, fig. 3:320, par. [0098], [0108], “The load operation is performed periodically to obtain the changes to the database on an ongoing basis. The load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time.” Wherein the load operation may obtain database blocks of the database and/or transaction logs representing updates to the database since a previous point in time is interpreted as the receiving one or more change logs, each corresponding to a respective update made to data of the source database. Where the transaction logs are interpreted as the one or more change logs); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases into Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to allowing a second VDB to view data unchanged by a write operation by maintain an original database block that was copied remains associated with the second VDB (Zha par. [0008]). 
However, it is noted that the combination of the prior arts of Schrock and Zha do not explicitly teach “flushing the main buffer; moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer;”
	On the other hand, in the same field of endeavor, Ebrahimi teaches flushing the main buffer (Ebrahimi, fig. 3, par. [0033], [0062], “Processing component 310 may then delete the staging table and/or the dynamic tables.” Wherein delete the staging table is interpreted as the flushing the main buffer);
	moving the set of masked change logs corresponding to a complete transaction from the pre-buffer to the main buffer (Ebrahimi, fig. 9, par. [0068]-[0069], “The masked sensitive data elements may be stored back in their respective places within the staging table.” Wherein The masked sensitive data elements may be stored back in their respective places within the staging table is interpreted as the moving the set of masked change logs corresponding to the complete transaction from the pre-buffer to the main buffer. Fig. 9 illustrated a complete transaction/operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, and Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to ensure that sensitive data is replaced with realistic but not real data (Ebrahimi par. [0002]). 

8.	Claims 3, 10, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Schrock et al. (US 20160224797 A1) in view of Zha et al. (US 20150248422 A1) in further view of Ebrahimi et al. (US 20100205189 A1) still in further view of Mushkatblat (US 20150082449 A1).

	As per claim 3, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Schrock, Zha, and Ebrahimi do not explicitly teach “wherein applying the one or more masked change logs stored in the main buffer to the masked replica database and flushing the main buffer comprises: transmitting the one or more masked change logs from the main buffer to the masked replica database; and receiving a response from the masked replica database indicating whether the one or more masked change logs were successfully applied.”
	On the other hand, in the same field of endeavor, Mushkatblat teaches wherein applying the one or more masked change logs stored in the main buffer to the masked replica database and flushing the main buffer comprises: 
	transmitting the one or more masked change logs from the main buffer to the masked replica database (Mushkatblat, fig. 5, par. [0050], “The data 510 is transmitted to the data masking component 112 for masking the attribute 2 data.” Where the data is interpreted as the one or more masked change logs from the main buffer to the masked replica database); and 
	receiving a response from the masked replica database indicating whether the one or more masked change logs were successfully applied (Mushkatblat, fig. 6, par. [0053], “unmasked data 602 of attribute 1 is received by multiple instances of the data masking component 106.” Wherein the attribute 1 is received by multiple instances of the data masking component is interpreted as the response from the masked replica database indicating whether the one or more masked change logs were successfully applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mushkatblat that teaches data masking, data unmasked, and a masking algorithm into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases, and Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to provides masking data for an attribute that is utilized by a platform by relying on a data set and the masking rule included in a data masking component (Mushkatblat par. [0019]). 

	As per claim 10, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 1 above. 
	Additionally, Schrock teaches wherein masking the one or more change logs using a predetermined masking algorithm to generate one or more masked change logs comprises, for a change log of the one or more change logs (Schrock, fig. 2C, par. [0044], “The database storage system 100 performs the masking operation by applying a function to mask the sensitive data of the VDB created and replacing the sensitive data with the masked data.” Wherein the function to mask the sensitive data of the VDB is interpreted as the predetermined masking algorithm. The masked data created is interpreted as the generate one or more masked change logs):
	Additionally, Mushkatblat teaches identifying a primary key associated with the change log (Mushkatblat, fig. 9, par. [0036], [0065]-[0066], “A "key" may be selected (e.g., by a client) and utilized for distributing the dictionary in the order specific to that particular vendor or client.” Where the key is interpreted as the identifying the primary key associated with the change log); 
	masking the primary key in accordance with the predetermined masking algorithm to generate a masked primary key (Mushkatblat, fig. 9, par. [0065]-[0066], “The indexes for the entries in the data set may be generated using a key and a first algorithm which may be different from the masking algorithm.” Wherein the key herein is interpreted as the generate a masked primary key); and 
	using the masked primary key to identify data within the masked replica to be updated based on the change log (Mushkatblat, fig. 9, [0036], “The unique order of the dictionary is created based on the selected key and an algorithm (e.g., a "random" function, a "hash" function) that is used to generate the shuffled data set.” Where the key is a unique that can be used to identify data within the masked replica to be updated based on the change log).

	As per claim 13, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 11 above. 
However, it is noted that the combination of the prior arts of Schrock, Zha, and Ebrahimi do not explicitly teach “wherein applying the one or more masked change logs stored in the main buffer to the masked replica database and flushing the main buffer comprises: transmitting the one or more masked change logs from the main buffer to the masked replica database; and receiving a response from the masked replica database indicating whether the one or more masked change logs were successfully applied.”
	On the other hand, in the same field of endeavor, Mushkatblat teaches wherein applying the one or more masked change logs stored in the main buffer to the masked replica database and flushing the main buffer comprises: 
	transmitting the one or more masked change logs from the main buffer to the masked replica database (Mushkatblat, fig. 5, par. [0050], “The data 510 is transmitted to the data masking component 112 for masking the attribute 2 data.” Where the data is interpreted as the one or more masked change logs from the main buffer to the masked replica database); and 
	receiving a response from the masked replica database indicating whether the one or more masked change logs were successfully applied (Mushkatblat, fig. 6, par. [0053], “unmasked data 602 of attribute 1 is received by multiple instances of the data masking component 106.” Wherein the attribute 1 is received by multiple instances of the data masking component is interpreted as the response from the masked replica database indicating whether the one or more masked change logs were successfully applied).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mushkatblat that teaches data masking, data unmasked, and a masking algorithm into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases, and Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to provides masking data for an attribute that is utilized by a platform by relying on a data set and the masking rule included in a data masking component (Mushkatblat par. [0019]). 

	As per claim 20, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 11 above. 
	Additionally, Schrock teaches wherein masking the one or more change logs using a predetermined masking algorithm to generate one or more masked change logs comprises, for a change log of the one or more change logs (Schrock, fig. 2C, par. [0044], “The database storage system 100 performs the masking operation by applying a function to mask the sensitive data of the VDB created and replacing the sensitive data with the masked data.” Wherein the function to mask the sensitive data of the VDB is interpreted as the predetermined masking algorithm. The masked data created is interpreted as the generate one or more masked change logs):
	Additionally, Mushkatblat teaches identifying a primary key associated with the change log (Mushkatblat, fig. 9, par. [0036], [0065]-[0066], “A "key" may be selected (e.g., by a client) and utilized for distributing the dictionary in the order specific to that particular vendor or client.” Where the key is interpreted as the identifying the primary key associated with the change log); 
	masking the primary key in accordance with the predetermined masking algorithm to generate a masked primary key (Mushkatblat, fig. 9, par. [0065]-[0066], “The indexes for the entries in the data set may be generated using a key and a first algorithm which may be different from the masking algorithm.” Wherein the key herein is interpreted as the generate a masked primary key); and 
	using the masked primary key to identify data within the masked replica to be updated based on the change log (Mushkatblat, fig. 9, [0036], “The unique order of the dictionary is created based on the selected key and an algorithm (e.g., a "random" function, a "hash" function) that is used to generate the shuffled data set.” Where the key is a unique that can be used to identify data within the masked replica to be updated based on the change log).

9.	Claims 9, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Schrock et al. (US 20160224797 A1) in view of Zha et al. (US 20150248422 A1) in further view of Ebrahimi et al. (US 20100205189 A1) still in further view of Parthasarathy et al. (US 20200311304 A1).

	As per claim 9, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 1 above. 
However, it is noted that the combination of the prior arts of Schrock, Zha, and Ebrahimi do not explicitly teach “wherein masking the one or more change logs using a predetermined masking algorithm to generate the one or more masked changes log comprises converting the one or more change logs to JDBC statements.”
	On the other hand, in the same field of endeavor, Parthasarathy teaches wherein masking the one or more change logs using a predetermined masking algorithm to generate the one or more masked changes log comprises converting the one or more change logs to JDBC statements (Parthasarathy, par. [0110], “using connectors such as Java database connectivity (JDBC).” Wherein using connectors such as Java database connectivity (JDBC) is interpreted as the converting the one or more change logs to JDBC statements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Parthasarathy that teaches a system and a method for securing sensitive data into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases, and Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to ensure that all locations of sensitive data are identified and risk is minimized (Parthasarathy par. [0025]). 

	As per claim 19, Schrock, Zha, and Ebrahimi teach all the limitations as discussed in claim 11 above. 
However, it is noted that the combination of the prior arts of Schrock, Zha, and Ebrahimi do not explicitly teach “wherein masking the one or more change logs using a predetermined masking algorithm to generate the one or more masked changes log comprises converting the one or more change logs to JDBC statements.”
	On the other hand, in the same field of endeavor, Parthasarathy teaches wherein masking the one or more change logs using a predetermined masking algorithm to generate the one or more masked changes log comprises converting the one or more change logs to JDBC statements (Parthasarathy, par. [0110], “using connectors such as Java database connectivity (JDBC).” Wherein using connectors such as Java database connectivity (JDBC) is interpreted as the converting the one or more change logs to JDBC statements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Parthasarathy that teaches a system and a method for securing sensitive data into the combination of Schrock that teaches a database storage system creates secure snapshots or virtual databases based on a source database that stores sensitive information, Zha that teaches storage efficient systems for managing databases and lifecycle workflows based on databases, and Ebrahimi that teaches simultaneously perform data masking operations on the sensitive data elements to create masked sensitive data elements. Additionally, this would also provide masking techniques have shortcomings in the way they make secure data available to application developers and the way the secure data is stored.
The motivation for doing so would be to ensure that all locations of sensitive data are identified and risk is minimized (Parthasarathy par. [0025]). 

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chu Luo et al. (Chu Luo et al., A Data Hiding Approach for Sensitive Smartphone Data, UBICOMP '16, SEPTEMBER 12–16, 2016, HEIDELBERG, GERMANY, all pages. (Year: 2016)), teaches a data Hiding Approach for Sensitive Smartphone Data.
	Rahman et al. (Rahman et al., A REAL-TIME PRIVACY-SENSITIVE DATA HIDING APPROACH BASED ON CHAOS CRYPTOGRAPHY, School of Information Technology and Engineering, University of Ottawa, all pages. (Year: 2010)), teaches effective surveillance tasks, especially when dealing with video surveillance systems.
	Kyle et al. (Kyle et al., Data Cache Prefetching Using a Global History Buffer, University of Wisconsin, all pages. (Year: 2012)), teaches Data Cache Prefetching Using a Global History Buffer.
Delphix (Delphix, Delphix Masking Admin Guide, 2018 Delphix Corp. (Year: 2018)), teaches Delphix Masking Admin Guide.
Delphix (Delphix, Delphix Masking Engine User Guide, 2017 Delphix Corp, all pages. (Year: 2017)), teaches Delphix Masking Engine User Guide.
Delphix (Delphix, Delphix Masking Engine User Guide, 2018 Delphix Corp, all pages. (Year: 2018)), teaches Delphix Masking Engine User Guide.
Delphix (Delphix, Delphix Masking Engine User Guide, 2019 Delphix Corp, all pages. (Year: 2019)), teaches Delphix Masking Engine User Guide.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157